Citation Nr: 1225114	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  06-08 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was previously before the Board in January 2009, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

In a rating decision of July 2011, the RO granted entitlement to service connection for a right wrist disability.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.

The Board notes that, in correspondence of July 2011, the Veteran requested that copies of all QTC Compensation and Pension examinations be mailed to him at his current address.  A review of the Veteran's claims folders show that no such QTC examination reports exist.  Hence, no further action is in order.

The appeal to the issue of entitlement to service connection for posttraumatic stress disorder is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.



FINDING OF FACT

A major depressive disorder is at least as likely as not causally related to a right wrist disability.


CONCLUSION OF LAW

The Veteran's major depressive disorder is proximately due to and/or the result of a service-connected right wrist disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of October 2004 and March 2006 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, given the favorable disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.

In reaching the following determination, the Board has reviewed all the evidence in the Veteran's claims file and evidence located in Virtual VA, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in February 2008, as well service treatment records, VA and private treatment records and examination reports, and various statements by the Veteran's mother and daughters.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for an acquired psychiatric disorder.  In pertinent part, it is contended that the Veteran's current psychiatric disorder had its origin during his period of active military service.  In the alternative, it is contended that the Veteran's current psychiatric disorder is in some way causally related to his service-connected right wrist disability.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Pursuant to applicable law and regulation in effect prior to October 10, 2006, disabilities which are proximately due to or the result of a service-connected disease or injury are to be granted service connection.  When service connection is thus established for a secondary condition, the secondary condition is to be considered a part of the original condition.  See 38 C.F.R. § 3.310 (2006).

In the present case, the Veteran's claim for service connection was received in August 2004.  Accordingly, his claim is controlled by the more liberal regulations governing awards of secondary service connection in effect prior to October 10, 2006.

In that regard, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic acquired psychiatric disorder.  While in October 1971, the Veteran complained that he was "depressed and nervous" onboard the ship to which he had been assigned, those symptoms were reported in conjunction with fairly extensive substance abuse, resulting in an ultimate diagnosis of immature personality, a disability which, under the applicable law and regulations, is not an appropriate subject for a potential award of service connection.  38 C.F.R. § 3.303(c).  

At his December 1971 service separation examination the appellant was clinically evaluated as psychiatrically normal, and no pertinent diagnosis was noted.  Significantly, pertinent evidence of record shows that the Veteran was eventually discharged as unfit for service on the basis of his prior drug involvement.

The earliest clinical indication of the potential presence of an acquired psychiatric disorder is revealed by a private medical record dated in 1992, at which time the Veteran was heard to complain of "depression" which had first occurred around or about 1987, placing the onset of that disability at a point in time approximately 15 years following the appellant's discharge from service.  During May and June 1992, the Veteran received private treatment for depression following a suicide attempt by overdose.  At that time the Veteran appeared to be experiencing a major depressive episode following a withdrawal from years of alcohol abuse, a recent leave of absence from work, and "family discord."

Following a VA psychiatric examination in April 2000, the examiner opined that the Veteran appeared to be significantly depressed secondary to his ongoing recovery from long term substance abuse, multiple serious medical problems, and an inability to find employment.  Moreover, a break-up with his wife of many years added to the appellant's then dysphoric mood.  The examiner opined that it was difficult to assess the degree of debilitation resulting from the Veteran's depression given his long history of substance abuse and the many situational stressors which he was experiencing.  It did, however, appear that the combination of the medical and psychiatric problems that he was experiencing was quite disabling.  The pertinent diagnoses were alcohol dependence in early full remission; an adjustment disorder with depressed mood; and dysthymia.

Following a private psychiatric examination in March 2003, the Veteran received a diagnosis of mood disorder with depressive features related to his general medical condition, which included right wrist injury, left foot injury, and lumbar strain, as well as alcohol dependence in partial remission.  In the opinion of the examiner, the Veteran's current psychiatric diagnosis was related to a combination of factors, including alcohol dependence, and previous injuries he sustained, the first of which was a work-related injury in 1998, with a second being a motorcycle collision in the year 2000.

Following a September 2010 VA psychological evaluation, the Veteran was diagnosed with, among other things, a major depressive disorder secondary to a number of other problems, including chronic right wrist pain.

In a May 2011 addendum to the aforementioned VA psychological evaluation it was noted that, though the Veteran had many sources of stress contributing to his chronic depressive outlook, it was noteworthy that his right wrist injury had been a chronic source of difficulty for him since the time of his military discharge.  According to the examiner, there was an indication that the Veteran had undergone largely unsuccessful surgery in 1974 in an attempt to correct joint difficulties in his right wrist.  The Veteran reportedly continued to have difficulty, and, in 1986, underwent a second surgery for fusion of the affected joint.  However, once again, this surgery was deemed less than fully satisfactory.  In 1998, the Veteran underwent a third surgery, which appeared to somewhat stabilize his right wrist, although chronic pain had been noted in the medical record from that time forward.  Under the circumstances, it appeared reasonable to the examiner to assume that the Veteran's ongoing chronic pain, in conjunction with the necessity for repeated and sometimes unsuccessful surgeries, and associated psychological distress had made a major and ongoing contribution to his current depressive state.  Accordingly, upon review of the stated materials, the examiner opined that the Veteran's chronic pain and other residuals of his inservice wrist injury in 1971 had more likely than not contributed "50 percent of the impact bringing about the Veteran's chronic depressive state."

Accordingly, while there may have been a number of contributing factors, the Veteran's current major depressive disorder is at least in part causally related to his service-connected right wrist injury.  In point of fact, a number of VA examiners have offered their opinion that the Veteran's now service-connected right wrist disability and, in particular, pain associated with that disability, plays a significant part in his major depression.  Hence, with resolution of reasonable doubt in the Veteran's favor, the Board finds opinion that a major depressive disorder is, at least in part, proximately due to and/or the result of his service-connected right wrist disability.  Accordingly, service connection for a major depressive disorder is in order.

In awarding service connection for a major depressive disorder, the Board IS NOT determining the appropriate rating to be assigned that particular disability.  In assigning an appropriate rating for the Veteran's major depressive disorder, the RO must consider the fact that, based on a review of the entire evidence of record, the right wrist disability which formed the basis for the award of service connection for a major depressive disorder may, in fact, have preceded the Veteran's entry upon active military service.  In this regard, in a private medical record dated in May and June 1992, the Veteran gave a history of injury to his right wrist at age 12 which required reconstructive surgery and resulted in persistent weakness.  Moreover, while in February 1971, shortly following the Veteran's entry upon active service, he complained of pain in his right wrist, he additionally gave a history of sprain with accompanying pain five months earlier, placing the origin of his right wrist complaints at a point in time prior to service entry.  

Additionally, on more than one occasion since service discharge he experienced various on-the-job right wrist injuries precipitating multiple requests for private compensation.  All of these factors must be considered by the RO in the context of assigning an appropriate rating for the Veteran's major depressive disorder.


ORDER

Entitlement to service connection for a major depressive disorder is granted.

REMAND

In addition to the above, the Veteran in this case seeks service connection for a posttraumatic stress disorder.  In pertinent part, it is contended that the Veteran's claimed posttraumatic stress disorder is the result of various stressful incidents during his period of active military service, to include an inservice sexual assault.

Since the time of the issuance of the July 2011 Supplemental Statement of the Case there has been added to the record an addendum to the aforementioned VA psychological evaluation conducted in September 2010.  Such evidence is pertinent to the Veteran's claim for service connection for a posttraumatic stress disorder.  Accordingly, absent a waiver (which has not been submitted in this case), this evidence must be referred to the agency of original jurisdiction for initial review.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2011, the date of the aforementioned recently submitted evidence, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The RO/AMC must then readjudicate the Veteran's claim for service connection for posttraumatic stress disorder.  This adjudication should consider the aforementioned May 2011 addendum to the VA psychological evaluation conducted in September 2010.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with an additional Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since July 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


